Citation Nr: 1043889	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  10-19 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 for nerve injury to the right leg as a 
result of VA surgical treatment in June 2007.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran had active military service from March 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2010 rating decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The Veteran testified before the undersigned Veterans Law Judge 
in September 2010. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran essentially contends that a surgical mistake was made 
or an unforeseeable result occurred as a result of bypass surgery 
done by the VA in June 2007.  He contends that he required much 
more treatment post-surgery than was normal,  He asserts that he 
was not told what was wrong with his leg until a doctor was 
leaving the VA told him that a nerve was cut during the surgery.  
It is not clear whether this is an unforeseen result from this 
surgery or is evidence of improper care on some level.  No 
opinion on this matter has been advanced.

Under 38 U.S.C.A. § 1151 (West 2002), compensation shall be 
awarded for a veteran's qualifying additional disability in the 
same manner as if such additional disability was service- 
connected.  A qualifying disability is one that is not the result 
of a veteran's willful misconduct, and that was caused by 
hospital care, medical or surgical treatment, or examination 
furnished a veteran under any law administered by VA, and the 
proximate cause of the disability is carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, medical 
or surgical treatment, or examination; or an event not reasonable 
foreseeable.  38 U.S.C.A. § 1151(a).

The evidence does reveal that after his bypass surgery he was 
transferred to another VA facility.  Part of the care seems to be 
associated with building up his strength post-surgery.  There was 
treatment for the right leg during that time.

The Veteran had a VA examination in April 2010.  The examiner 
diagnosed peripheral saphenous nerve neuropathy, right leg, 
residual functional loss, pain, swelling, and numbness.  He did 
not indicate the etiology of the findings, and the record, as 
noted, contains no opinion as to whether the findings, if due to 
the surgery, are an unforeseeable result of the surgery, or 
whether there was a problem with the surgery due to inappropriate 
or improper care.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The claims folders should be forwarded 
to the examiner who conducted the April 
2010 VA examination, or if unavailable, to 
a similarly situated examiner.  After 
reviewing the examination report and the 
other records on file, the examiner is 
asked to respond to the following 
questions.  If it is determined that 
the questions cannot be answered 
without an additional examination, 
such examination should be scheduled.

(a)  Is the saphenous nerve neuropathy of 
the right leg as likely as not (50 percent 
probability or greater) due to the bypass 
surgery conducted by the VA in June 2007?

(b)  If so, is the neuropathy as likely as 
not the result of a nerve being cut during 
surgery?

(c)  Is the neuropathy a result not 
reasonably foreseeable from this type of 
surgery.

(d)  Is the neuropathy in any way the 
result of carelessness, negligence, lack 
of proper skill, error in judgment or 
similar instance of fault on the part of 
the VA treatment?

Please provide that medical analysis used 
in reaching your conclusions.

2.  Thereafter, the RO/AMC should review 
the claim.  If the benefits sought are not 
granted, the Veteran should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond thereto.  Thereafter, the matter 
should be returned to the Board for 
further appellate consideration, if in 
order.  The Board intimates no opinion as 
to the ultimate outcome in this case by 
the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



